DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,765,422 and 9,610,075 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ralph Francis on 8/11/2022.
Claim 1 line 11, the limitation “said cleat member comprising a second distal end” has been changed to “said cleat member comprising a second distal end forming a bevel”. 

Claim 1 line 13, the limitation “said cleat member being configured to pierce and releasably engage said suture” has been changed to “said cleat member being configured to 

Claim 2: The device of Claim 1, wherein said deformable tubular needle comprises nickel- titanium alloy .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a cleat member disposed at least partially within said first internal lumen of said deformable tubular needle, said cleat member comprising a second distal end forming a bevel, said cleat member being configured to protrude distally outward from said deformable tubular needle first internal lumen, said cleat member being configured to releasably engage said suture (claim 1). 
The prior art of record of Murray (US Pub No. 2008/0208221) discloses everything in claim 1 including a hand grip (18) (Figure 1B), a jaw mechanism (14) (Figure 1B) and a needle (24) (Figure 4B-3) configured to releasably engage a suture (26) (Figure 8E) (Paragraph 0038) but fails to disclose a cleat member disposed at least partially within a first internal lumen of a deformable tubular needle, said cleat member comprising a second distal end forming a bevel, said cleat member being configured to protrude distally outward from said deformable tubular needle first internal lumen, said cleat member being configured to releasably engage said suture (claim 1). It is clear in Figure 4B-3 of Murray that the needle is flat and not tubular with an internal lumen as claimed.  
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771